Citation Nr: 0003716	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for an anxiety disorder and 
assigned a noncompensable disability rating.  The veteran 
subsequently perfected a timely appeal regarding the 
disability rating assigned.

In September 1997, the Board remanded the veteran's case to 
the RO for further evidentiary development.  The requested 
development was completed, and in May 1999, the RO issued a 
Supplemental Statement of the Case in which it continued to 
deny the veteran's claim of entitlement to a compensable 
evaluation for his service-connected anxiety disorder.  
Thereafter, the claims folder was returned to the Board.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected anxiety disorder is 
manifested by no more than mild and transient panic attacks 
that decrease the veteran's work efficiency and his ability 
to perform occupational tasks only during periods of 
significant stress.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
anxiety reaction so as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected anxiety disorder.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; then 
review the factual background of this case; and finally 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In this case, the RO provided the veteran notice 
of both the revised and the old regulations in the May 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community. Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior. 
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

10% Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).


Factual Background

Service medical records reflect that in April 1990, the 
veteran underwent a psychological evaluation for the purpose 
of receiving security clearance.  Upon questioning, the 
examiner noted that the veteran was "mildly" cooperative, 
but appeared somewhat defensive and avoided answering some 
questions.  The examiner found no evidence of a thought 
disorder, and no indication of concentration or memory 
problems.  The veteran reportedly answered questions 
appropriately, but displayed a nervous laughter and stated 
several times that some of the questions were unfair.  The 
examiner noted a history of a syncopal episode in March 1990 
and of panic attacks with accompanying chest pains in March 
and September 1989, but indicated that the veteran had 
apparently since experienced no further symptoms.  The 
examiner diagnosed the veteran with an anxiety disorder with 
paranoid features, in remission.  The examiner concluded that 
there was no evidence of a personality disorder or any other 
psychiatric disorder, and that the veteran was experiencing 
no current symptoms of his anxiety disorder.

Subsequent service medical records are negative for any 
further complaints or treatment relating to a psychiatric 
disorder.  Upon discharge, the veteran reported no history of 
nervous trouble of any sort and an examiner noted "normal" 
for the veteran's psychiatric condition.

In the August 1995 rating decision, the RO granted service 
connection for an anxiety disorder and assigned a 
noncompensable disability rating.  The veteran was also 
awarded a combined 10 percent disability rating under 38 
C.F.R. § 3.324 (1999) based on multiple noncompensable 
disabilities.  The veteran subsequently filed a timely notice 
of disagreement regarding the noncompensable disability 
rating assigned for his anxiety disorder.

In a Substantive Appeal (VA Form 9) submitted in March 1996, 
the veteran indicated that he was experiencing anxiety 
attacks.  He indicated that when he felt such an attack 
coming on, he would usually take a break and walk away from 
whatever situation he was in.  He further indicated that he 
had stopped seeing medical personnel for this condition 
because he was afraid that would be detrimental to his 
career.

In September 1997, the Board remanded the veteran's case to 
the RO for further evidentiary development.  Specifically, 
the Board instructed the RO to provide the veteran with a VA 
psychiatric examination to determine the nature and severity 
of his service-connected anxiety disorder.

In February 1998, in accordance with the Board's remand 
instructions, the veteran's was provided with a VA 
psychiatric examination.  The veteran reported that he was 
presently working as a part-time, flexible mailman, and was 
working towards a career with the Postal Service.  He further 
reported that he had been married for 14 years and had two 
children.  He stated that his family attended counseling 
sessions once a month, but that this was related to a 
childhood molestation experience of his wife and not his 
service-connected disability.  He stated that his children 
were very involved with everything and that he spent a great 
deal of his time as a "taxi father."  When describing his 
symptoms, the veteran indicated that he often got anxious 
when he felt he was under stress or pressure.  The veteran 
stated that he would experience a rapid heartbeat, but that 
this would not incapacitate him in any way.  He reported that 
these attacks occurred once or twice a month and would last 
for only a very short period of time.

Upon examination, the VA examiner noted that the veteran 
appeared somewhat anxious throughout his interview but that 
he was cooperative and spoke freely.  The VA examiner found 
that the veteran showed no signs of a thought disorder and no 
signs of any organic disturbance.  The veteran's memory 
reportedly appeared intact, and his abstractability was 
normal.  The VA examiner further found that his mood was 
euthymic and that his judgment was not impaired.  The veteran 
was diagnosed with anxiety attacks, mild, characterized by a 
rapid heart beat only.  The VA examiner assigned a Global 
Assessment of Functioning (GAF)  score of 90 to 95.

In July 1998, the veteran submitted treatment records showing 
that from February 1997 to June 1997, he received mental 
health counseling from the Federal Occupational Health (FOH) 
Employee Assistance Program (EAP).  In February 1997, an EAP 
counselor noted that the veteran had been an employee of the 
U.S. Postal Service for one year and that he had been 
encouraged by his supervisor to seek counseling after he had 
developed a phobia of dogs.  The veteran had reportedly been 
attacked by dogs on several occasions while on his routes and 
had since begun to experience panic attacks and have 
nightmares about dogs attacking him.  The EAP counselor noted 
that the veteran appeared to have a long-term generalized 
anxiety disorder, but indicated that it was not clear whether 
the panic attacks began only after the dog attacks or if they 
had existed before.  Subsequent counseling notes reflect that 
the veteran often appeared anxious upon questioning, and that 
he repeatedly exhibited nervous laughter and rapid speech.  
The veteran indicated that his phobia caused him to feel 
"leery" while he was on a "dog route", and he compared 
this feeling to that of having a car wreck and subsequently 
experiencing fear while driving a car.  By May 1997, the EAP 
counselor noted that although the veteran's treatment was 
taking longer than anticipated, the veteran seemed to be 
responding and appeared hopeful that he could learn to manage 
his phobia.  In June 1997, the EAP counselor determined that 
the veteran was in control and doing satisfactorily, and that 
his treatment should be terminated.  In September 1997, the 
veteran's case was officially "closed" by the EAP 
counselor, who found that the veteran had resolved his 
present problem of a dog phobia.  A closing GAF score of 80 
was assigned.

Analysis

Initial matter- well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, in 
September 1997, this case was remanded by the Board for 
additional evidentiary development, which was completed by 
the RO.  There is now ample evidence of record, including a 
recent VA psychiatric examination, and there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the Board will consider the veteran's claim 
under both the current and the former schedular criteria in 
accordance with the Court's ruling in Karnas, 1 Vet. App. at 
311.

With respect to the current criteria, the Board finds that 
the evidence of record shows that the current severity of the 
veteran's anxiety disorder more nearly approximates a rating 
of 10 percent, which contemplates mild or transient symptoms 
that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
38 C.F.R. §§ 4.7, 4.21 (1999).  In essence, the Board 
believes that the competent and probative evidence of record 
demonstrates that the veteran experiences occasional panic 
attacks of a short duration, which requires him to 
temporarily stop whatever activity he might be involved in 
but do not incapacitate him in any way.  The Board believes 
this to be consistent with the February 1998 VA examiner's 
diagnosis of mild anxiety attacks, and with the veteran's own 
reports regarding the frequency of attacks, which he 
indicated occurred no more than twice a month.

The Board further finds that the preponderance of the 
evidence is against a higher disability rating of 30 percent 
under the new criteria, as there is no indication that the 
veteran experiences depressed mood, suspiciousness, chronic 
sleep impairment, or memory loss.  In particular, the Board 
found the most probative evidence of record to be the report 
of the veteran's February 1998 VA examination, which was 
negative for any evidence of psychiatric symptomatology, with 
the exception of the veteran's mild panic attacks.  In fact, 
the VA examiner specifically determined that the veteran's 
memory and judgment were intact, his mood was euthymic, and 
that there was no evidence of a thought disorder.  
Furthermore, the VA examiner assigned a GAF score of 90 to 
95, which is indicative of less than mild symptoms and 
virtually no difficulty in social or occupational 
functioning.

The Board recognizes that the veteran received treatment from 
February 1997 to June 1997 for anxiety related to a dog 
phobia he developed at his Postal Service job.  However, 
because the veteran's "anxiety" during this period was 
attributed to several dog attacks experienced that year, the 
Board notes that it is unclear whether this anxiety is 
related to his service-connected disability, or solely the 
product of entirely unrelated and separate event.  
Notwithstanding this ambiguity, the Board finds that even if 
it was assumed for the purposes of this decision that the 
veteran's dog-related anxiety was a another manifestation of 
his service-connected anxiety disorder, the preponderance of 
the evidence would still be against a rating in excess of 10 
percent for the veteran's service-connected anxiety disorder.  
In essence, the Board believes that despite the onset of 
additional anxiety during this period due to the veteran's 
development of a dog phobia, his overall anxiety disorder 
continued to be manifested by no more than occasional panic 
attacks and other mild symptoms, which occurred primarily 
when he was confronted with the possibility of encountering a 
dog.  The 10 percent rating that the Board has awarded under 
the new criteria already contemplates mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether an increased rating of 30 percent 
is warranted for the veteran's service-connected anxiety 
disorder under the old criteria.  However, after reviewing 
the complete record, the Board also finds that the 
preponderance of the evidence is against an increased rating 
of 30 percent under the old criteria, as there is no evidence 
indicating that the veteran's anxiety disorder is manifested 
by definite impairment in his ability to establish or 
maintain effective and wholesome relationships with people, 
or by psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

In this regard, the Board notes in Hood v. Brown, 4 Vet. App. 
301, 303 (1993), the Court stated the word "definite", as 
used in the old schedular criteria for a 30 percent 
evaluation, is a qualitative term rather than a quantitative 
term.  However, the Court later added that the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See VAOPGCPREC 9-93 (Nov. 9, 
1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).

In this case, the February 1998 VA examiner specifically 
found that the veteran experienced only mild panic attacks as 
a result of his service-connected disability.  Furthermore, 
the veteran has repeatedly been assigned GAF scores between 
80 and 95, which are indicative of less than mild symptoms 
and less than mild difficulty in social or occupational 
functioning.  Therefore, as the veteran's anxiety disorder 
has been consistently characterized as no more than "mild" 
in severity, the Board finds that the preponderance of the 
evidence is against a rating of 30 percent under the old 
criteria for "definite" impairment.  See VAOPGCPREC 9-93.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 10 percent 
disability rating for the veteran's service-connected anxiety 
disorder under the new criteria.  See 38 C.F.R. § 4.7, 4.21.  
Furthermore, for the reasons and bases stated above, the 
Board also finds that the preponderance of the evidence is 
against assignment of a rating in excess of 10 percent under 
both the new and old criteria.

In Fenderson  v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 10 percent disability rating effective 
from July 1, 1995, the day following the veteran's discharge 
from active service.  See 38 C.F.R. § 3.400(b)(2) (1999).

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the May 1999 Statement 
of the Case that an extraschedular evaluation was not 
warranted for the veteran's service-connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected anxiety disorder markedly 
interferes with employment or that he has required frequent 
periods of hospitalization for this disability.  As noted 
above, the veteran is currently employed as a mailman for the 
U.S. Postal Service, where he has worked for the last 2 
years.  Although the veteran has reported a history of panic 
attacks once a month, there is no indication that his anxiety 
disorder has ever forced the veteran to miss work or that it 
has ever interfered with his ability to effectively carry out 
his job.  Furthermore, the veteran has never reported that he 
has required any hospitalization for this disability, and the 
evidence of record similarly reveals no psychiatric 
hospitalizations.

As noted above, the veteran was reportedly advised by his 
supervisor to seek counseling for anxiety related to a dog-
phobia he developed in 1997.  However, although the veteran 
was advised by his employer to seek counseling, the evidence 
does not show that his phobia affected his employment status 
or that it markedly interfered with his ability to carry out 
his duties.  To the contrary, during a May 1997 EAP 
counseling session, the veteran indicated that despite his 
anxiety, he intended to "stay on routes" rather than move 
to an office position because he felt that his phobia was 
manageable.  In fact, his sessions were ended shortly 
thereafter because the EAP counselor specifically concluded 
that the veteran's anxiety problems related to his dog phobia 
had resolved.  Shortly thereafter, during his February 1998 
VA examination, the veteran reported that he planned to 
pursue a long-term career with the Postal Service.  Thus, the 
Board finds that the evidence in this case does not 
demonstrate that the veteran's service-connected anxiety 
disorder markedly interferes with his employment or that he 
has required frequent periods of hospitalization for this 
disability. 

In summary, the Board finds the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

An increased rating of 10 percent is granted for the 
veteran's anxiety disorder, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


